



COURT OF APPEAL FOR ONTARIO

CITATION: 7825722 Canada Inc. v. Sutherland, 2014 ONCA 281

DATE: 20140410

DOCKET: C58001

Feldman, Rouleau and Hourigan JJ.A.

BETWEEN

7825722 Canada Inc.

Plaintiff (Respondent)

and

Marjorie Sutherland, a.k.a. Marjorie
    Clair Sutherland

Defendant (Appellant)

Bruce D. Marks, for the appellant

Kaushik Parameswaran, for the respondent

Heard: April 4, 2014

On appeal from the order of Justice Robert Scott of the Superior
    Court of Justice, dated September 20, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to set aside the order of Scott J. which refused to
    set aside default judgment on the mortgage and promissory note. In our view the
    motion judge did not err in concluding that there was no defence to the
    enforcement of the mortgage in default, subject to the $5,000 default fee. In
    our view the applicability of that fee is unclear and should be determined by
    reference to a Master in Ottawa.

[2]

On the issue of the promissory note and the fees associated with it, in
    our view there is some issue with regard to the merits of its full
    enforceability. We would therefore set aside the default judgment on the
    promissory note and order that the respondent may pursue that claim in the Small
    Claims Court in Ottawa, as it originally did.

[3]

In light of the appellants efforts to obtain refinancing and the
    substantial reduction in the amount of the judgment, and in order to give the
    appellant the further opportunity to refinance, the respondent may register an
    amended judgment forthwith, but take no other steps to enforce the judgment for
    one month from this date.

[4]

To reflect the appellants partial success on the appeal, partial costs
    to the appellant fixed at $5,000 inclusive. To be clear, no amount to be
    charged on the mortgage as costs of this appeal.


